


Exhibit 10.4


JOURNAL MEDIA GROUP, INC.
TRANSITION CREDIT PLAN
(as Amended and Restated May 11, 2015)


ARTICLE I.    INTRODUCTION


1.1
In General. Journal Media Group, Inc. hereby establishes the Journal Media
Group, Inc. Transition Credit Plan, effective as of the Effective Date, pursuant
to the Employee Matters Agreement. The Plan is maintained to provide for the
payment of certain amounts originally credited to Former Scripps Nonqualified
Plan Participants under the Scripps Transition Credit Plan.



1.2
Purpose.



(a)
In accordance with the terms and conditions of the Employee Matters Agreement,
effective as of the Distribution Time, each Former Scripps Nonqualified Plan
Participant who participated in the Scripps Transition Credit Plan immediately
prior to the Distribution Time shall cease to participate in the Scripps
Transition Credit Plan and shall have no further rights under the Scripps
Transition Credit Plan. Effective as of the Effective Date (or effective as of
the Transition Period End Date, as applicable with respect to Former Scripps
Nonqualified Plan Participants who participated in the Scripps Transition Credit
Plan immediately prior to the Distribution Time and who become Former Scripps
Nonqualified Plan Participants after the Newspaper Merger Effective Time), each
Former Scripps Nonqualified Plan Participant who participated in the Scripps
Transition Credit Plan immediately prior to the Distribution Time shall
automatically participate, and be a “Participant” in the Plan, and Journal Media
Group, Inc. will assume, and fully perform, pay and discharge all liabilities,
when such liabilities become due, of the Plan with respect to Former Scripps
Nonqualified Plan Participants (“Assumed Amounts”). For purposes of the Plan,
Assumed Amounts shall include such amounts credited to Transferring Scripps
Employees pursuant to Section 6.03 of the Employee Matters Agreement.



(b)
The Assumed Amounts credited to Accounts hereunder shall remain subject to the
same elections and Beneficiary designations that were controlling under the
Scripps Transition Credit Plan immediately prior to the Newspaper Merger
Effective Time (or, with respect to Transition Period Services Providers who
participated in the Scripps Transition Credit Plan immediately prior to the
Distribution Time and who become Former Scripps Nonqualified Plan Participants
after the Newspaper Merger Effective Time, as of the Transition Period End Date)
for the remainder of the period or periods for which such elections or
designations are by their original terms





--------------------------------------------------------------------------------




applicable. The immediately preceding sentence shall apply to investment
elections and Beneficiary designations only to the extent that such elections or
designations are available under the Plan on and after the Newspaper Merger
Effective Time or the Transition Period End Date, as applicable.


1.3
No Future Transition Credits. Except as otherwise provided pursuant to Section
6.03 of the Employee Matters Agreement, no Participant shall be entitled to any
Transition Credits with respect to any service or compensation commencing for
any periods after the Closing Date.





ARTICLE II.    DEFINITIONS


Capitalized terms used in the Plan that are not defined herein shall have the
meaning set forth in the Employee Matters Agreement or the Master Transaction
Agreement. For purposes of the Plan, the following words and phrases shall have
the meanings set forth below, unless their context clearly requires a different
meaning:


“Account” means the bookkeeping account maintained by the Committee on behalf of
each Participant pursuant to the Plan. The Account shall be a bookkeeping entry
only and shall be used solely as a device to measure and determine the amounts,
if any, to be paid to a Participant or his Beneficiary under the Plan.


“Affiliated Group” means the Company and each Subsidiary.


“Assumed Amounts” has the meaning given such term in Section 1.2 hereof.


“Beneficiary” or “Beneficiaries” means the person or persons, including one or
more trusts, designated by a Participant in accordance with the Plan to receive
payment of the remaining balance of the Participant’s Account in the event of
the death of the Participant prior to the Participant’s receipt of the entire
amount credited to his Account.


“Beneficiary Designation Form” means the form established from time to time by
the Committee or its designee (in a paper or electronic format) that a
Participant completes and submits to the Company in accordance with such terms
and conditions as may be established by the Committee or its designee.


“Board” means the Board of Directors of the Company.


“Code” means the Internal Revenue Code of 1986, as amended.


“Controlled Group” means (a) the Company, and (b) all entities with whom the
Company would be considered a single employer under Sections 414(b) and 414(c)
of the Code, provided that in applying Sections 1563(a)(1), (2), and (3) of the
Code for purposes of determining a controlled group of corporations under
Section 414(b) of the Code, the

2

--------------------------------------------------------------------------------




language “at least 50 percent” is used instead of “at least 80 percent” each
place it appears in Sections 1563(a)(1), (2), and (3) of the Code, and in
applying Treasury Regulation Section 1.414(c)-2 for purposes of determining
trades or businesses (whether or not incorporated) that are under common control
for purposes of Section 414(c) of the Code, “at least 50 percent” is used
instead of “at least 80 percent” each place it appears in that regulation. Such
term shall be interpreted in a manner consistent with the definition of “service
recipient” contained in Section 409A of the Code.


“Committee” means the committee appointed to administer the Plan. Unless and
until otherwise specified, the Committee under the Plan shall be the Company’s
Compensation Committee, or its designee.


“Company” means Journal Media Group, Inc. and its successors, including, without
limitation, the surviving corporation resulting from any merger or consolidation
of Journal Media Group, Inc. with any other corporation, limited liability
company, joint venture, partnership or other entity or entities.


“Effective Date” means immediately prior to the Distribution Time as such term
is defined in the Master Transaction Agreement.


“Employee Matters Agreement” means the Employee Matters Agreement, by and among
The E.W. Scripps Company, Desk Spinco, Inc., Desk NP Operating, LLC, Journal
Communications, Inc., Boat Spinco, Inc., and Boat NP Newco, Inc., dated as of
July 30, 2014.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“Master Transaction Agreement” means the Master Transaction Agreement, by and
among The E. W. Scripps Company, Scripps Media, Inc., Desk Spinco, Inc., Desk NP
Operating, LLC, Desk NP Merger Co., Desk BC Merger, LLC, Journal Communications,
Inc., Boat Spinco, Inc., Boat NP Merger Co., and Boat NP Newco, Inc., dated as
of July 30, 2014.


“Participant” means each Former Scripps Nonqualified Plan Participant who
participated in the Scripps Transition Credit Plan immediately prior to the
Distribution Time.


“Plan” means the Journal Media Group, Inc. Transition Credit Plan as set forth
herein and as from time to time in effect.


“Scripps Transition Credit Plan” means the document entitled Scripps Transition
Credit Plan, as the same may be amended from time to time.


“Separation from Service” means a termination of employment with the Controlled
Group in such a manner as to constitute a “separation from service” as defined
under Section 409A of the Code. Upon a sale or other disposition of the assets
of the Company or any member of the Controlled Group to an unrelated purchaser,
the Committee reserves the right, to the

3

--------------------------------------------------------------------------------




extent permitted by Section 409A of the Code, to determine whether Participants
providing services to the purchaser after and in connection with the purchase
transaction have experienced a Separation from Service.


“SRIP” means the Scripps Retirement & Investment Plan, as amended, or its
successor.


“Subsidiary” means a corporation, company or other entity (a) more than 50
percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or (b)
which does not have outstanding shares or securities (as may be the case in a
partnership, joint venture or unincorporated association), but more than 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company.


“Transition Credit” has the meaning given to such term in Section 4.1 hereof.


“Transition Credit Contribution” means a Transition Credit Contribution as
defined under the SRIP.


ARTICLE III. PARTICIPATION; ACCOUNTS
  
3.1.
Participation. Each Participant shall participate in the Plan.



3.2
Beneficiaries. Subject to Section 1.2(b) of the Plan, each Participant shall
file a Beneficiary Designation Form with the Committee no later than the date or
dates specified by the Committee. A Participant’s Beneficiary Designation Form
may be changed at any time prior to his death by the execution and delivery of a
new Beneficiary Designation Form. The Beneficiary Designation Form on file with
the Committee that bears the latest date at the time of the Participant’s death
shall govern. If a Participant fails to properly designate a Beneficiary in
accordance with this Section 3.2, then his Beneficiary shall be his estate.



3.3
Accounts. The Committee shall establish and maintain an Account for each
Participant. A Participant’s Account shall be credited with Transition Credits
in accordance with Article IV hereof. A Participant’s Account thereafter shall
be credited with gains, losses and earnings as provided in Article V hereof and
shall be debited for any payments made to the Participant as provided in Article
VI hereof.



ARTICLE IV. TRANSITION CREDITS


4.1
Amount of Credit. Pursuant to Section 6.03 of the Employee Matters Agreement and
effective as of the Effective Date, there shall be credited to each
Participant’s Account an amount (a “Transition Credit”) equal to the excess, if
any, of:



(a)
the Transition Credit Contribution that would have been made under the SRIP on
behalf of the Participant had his or her employment with Scripps continued from
the


4

--------------------------------------------------------------------------------




Distribution Time until December 31, 2015 (assuming that the rate of the
Participant’s eligible quarterly compensation for such period equals the rate in
effect for the calendar quarter ending December 31, 2014, excluding any one-time
or annual payments, such as annual incentives) if (i) the limitations imposed by
Sections 401(a)(17) of the Code and Section 415 of the Code did not apply, and
(ii) the definition of “compensation” used in the SRIP included the
Participant’s voluntary deferrals of compensation under Scripps Executive
Deferred Compensation Plan (or its successor), over


(b)
the Transition Credit Contribution actually made under the SRIP on behalf of the
Participant for such period in accordance with Section 4.01(d) of the Employee
Matters Agreement).



4.2
Vesting. Each Participant’s Account shall be fully vested and non-forfeitable at
all times.



4.3
Duration. In no event shall an Participant receive a Transition Credit with
respect to any service or compensation commencing for any periods after the
Closing Date.



ARTICLE V. CREDITING OF EARNINGS, GAINS AND LOSSES TO ACCOUNTS


Each Participant’s Account will be credited with earnings, gains and losses
based on such procedures as may established (and modified) from time to time by
the Committee, in its sole discretion. Such procedures may include the crediting
of earnings based upon an interest rate or notional investment option selected
by the Committee from time to time, or the Committee, in its sole discretion,
may establish procedures for the crediting of earnings, gains and losses based
on investment directions made by Participants. By electing to defer any amount
under the Plan (or by receiving or accepting any benefit under the Plan), each
Participant acknowledges and agrees that the Affiliated Group is not and shall
not be required to make any investment in connection with the Plan, nor is it
required to follow the Participant’s investment directions (to the extent
permitted by the Committee hereunder) in any actual investment it may make or
acquire in connection with the Plan or in determining the amount of any actual
or contingent liability or obligation of the Company or any other member of the
Affiliated Group thereunder or relating thereto.


ARTICLE VI. PAYMENTS


6.1
Date of Payment of Account. Except as otherwise provided in this Article VI, the
vested amounts credited to a Participant’s Account shall be paid to the
Participant (or his Beneficiary in the event of the Participant’s death), in a
single lump sum, within 45 days after the first business day of the seventh
month following the Participant’s Separation from Service (or if earlier, the
Participant’s death).



6.2
Discretionary Acceleration of Payments. The Committee may, in its sole
discretion, accelerate the time of a payment under the Plan to a time otherwise
permitted under Section 409A of the Code in accordance with the requirements,
restrictions and limitations of Treasury Regulation Section 1.409A-3(j);
provided that in no event may a payment be


5

--------------------------------------------------------------------------------




accelerated following a Participant’s Separation from Service to a date that is
prior to the first business day of the seventh month following the Participant’s
Separation from Service (or if earlier, upon the Participant’s death) unless
otherwise provided in Treasury Regulation Section 1.409A-3(j).


6.3
Delay of Payments. The Committee may, in its sole discretion, delay the time or
form of payment under the Plan to a time or form otherwise permitted under
Section 409A of the Code in accordance with the requirements, restrictions and
limitations of Treasury Regulation Section 1.409A-2(b)(7).



6.4
Actual Date of Payment. To the extent permitted by Section 409A of the Code, the
Committee may delay payment in the event that it is not administratively
possible to make payment on the date (or within the periods) specified in this
Article VI, or the making of the payment would jeopardize the ability of the
Company (or any entity which would be considered to be a single employer with
the Company under Section 414(b) or Section 414(c) of the Code) to continue as a
going concern. Notwithstanding the foregoing, payment must be made no later than
the latest possible date permitted under Section 409A of the Code.



6.5
Discharge of Obligations. The payment to a Participant or his Beneficiary of the
vested amounts credited to his Account in a single lump sum pursuant to this
Article VI shall discharge all obligations of the Company to such Participant or
Beneficiary under the Plan with respect to that Account.



ARTICLE VII. ADMINISTRATION


7.1
General. The Company, through the Committee, shall be responsible for the
general administration of the Plan and for carrying out the provisions hereof.
In general, the Committee shall have the full power, discretion and authority to
carry out the provisions of the Plan; in particular, the Committee shall have
full discretion to (a) interpret all provisions of the Plan, (b) resolve all
questions relating to eligibility for participation in the Plan and the amount
in the Account of any Participant and all questions pertaining to claims for
benefits and procedures for claim review, (c) resolve all other questions
arising under the Plan, including any factual questions and questions of
construction, (d) determine all claims for benefits, and (e) take such further
action as the Company shall deem advisable in the administration of the Plan.
The actions taken and the decisions made by the Committee hereunder shall be
final, conclusive, and binding on all persons, including the Company, its
shareholders, the other members of the Affiliated Group, employees,
Participants, and their estates and Beneficiaries.



7.2
Compliance with Section 409A of the Code. It is intended that the Plan comply
with the provisions of Section 409A of the Code, so as to prevent the inclusion
in gross income of any Transition Credits or any earnings thereon in a taxable
year that is prior to the taxable year or years in which such amounts would
otherwise actually be paid or made available to Participants or Beneficiaries.
The Plan shall be construed, administered, and governed in a


6

--------------------------------------------------------------------------------




manner that effects such intent, and the Committee shall not take any action
that would be inconsistent with such intent. Although the Committee shall use
its best efforts to avoid the imposition of taxation, interest and penalties
under Section 409A of the Code, the tax treatment of amounts credited to a
Participant’s Account under the Plan is not warranted or guaranteed. Neither the
Company, the other members of the Affiliated Group, their directors, officers,
employees, advisors, nor the Committee (nor its designee) shall be held liable
for any taxes, interest, penalties or other monetary amounts owed by any
Participant, Beneficiary or other taxpayer as a result of the Plan. Any
reference in the Plan to Section 409A of the Code will also include any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section 409A by the U.S. Department of Treasury or the
Internal Revenue Service. For purposes of the Plan, the phrase “permitted by
Section 409A of the Code,” or words or phrases of similar import, shall mean
that the event or circumstance shall only be permitted to the extent it would
not cause an amount credited to a Participant’s Account under the Plan to be
includible in the gross income of a Participant or Beneficiary under Section
409A(a)(1) of the Code.


7.3
Claims Procedure. Any person who believes he is entitled to receive a benefit
under the Plan shall make application in writing on the form and in the manner
prescribed by the Committee. If any claim for benefits filed by any person under
the Plan (the “claimant”) is denied in whole or in part, the Committee shall
issue a written notice of such adverse benefit determination to the claimant.
The notice shall be issued to the claimant within a reasonable period of time
but in no event later than 90 days from the date the claim for benefits was
filed or, if special circumstances require an extension, within 180 days of such
date. The notice issued by the Committee shall be written in a manner calculated
to be understood by the claimant and shall include the following: (a) the
specific reason or reasons for any adverse benefit determination, (b) the
specific Plan provisions on which any adverse benefit determination is based,
(c) a description of any further material or information which is necessary for
the claimant to perfect his claim and an explanation of why the material or
information is needed, and (d) an explanation of the Plan’s claim review
procedure and time limits applicable to the Plan’s claim review procedures,
including a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review.



ARTICLE VIII. AMENDMENT AND TERMINATION


8.1
General. The Company reserves the right to amend, terminate or freeze the Plan,
in whole or in part, at any time by action of the Board. Moreover, the Committee
may amend the Plan at any time in its sole discretion to ensure that the Plan
complies with the requirements of Section 409A of the Code or other applicable
law; provided, however, that such amendments, in the aggregate, may not
materially increase the benefit costs of the Plan to the Company. In no event
shall any such action by the Board or Committee adversely affect any Participant
or Beneficiary who has an Account, or result in any change in the timing or
manner of payment of the amount of any Account (except as otherwise permitted
under the Plan), without the consent of the Participant or Beneficiary, unless
the Board or the


7

--------------------------------------------------------------------------------




Committee, as the case may be, determines in good faith that such action is
necessary to ensure compliance with Section 409A of the Code.


8.2
Payments Upon Termination of Plan. Except as otherwise provided in Section 6.2,
in the event that the Plan is terminated, the vested amounts allocated to a
Participant’s Sub-Accounts shall be paid to the Participant or his Beneficiary
on the dates on which the Participant or his Beneficiary would otherwise receive
payments hereunder without regard to the termination of the Plan.



ARTICLE IX. MISCELLANEOUS


9.1
Non-Alienation of Deferred Compensation. Except as permitted by the Plan, no
right or interest under the Plan of any Participant or Beneficiary shall,
without the written consent of the Company, be (a) assignable or transferable in
any manner; (b) subject to alienation, anticipation, sale, pledge, encumbrance,
attachment, garnishment or other legal process; or (c) in any manner liable for
or subject to the debts or liabilities of the Participant or Beneficiary.
Notwithstanding the foregoing, to the extent permitted by Section 409A of the
Code and subject to Section 6.2 hereof, the Committee shall honor a judgment,
order or decree from a state domestic relations court which requires the payment
of part or all of a Participant’s or Beneficiary’s interest under the Plan to an
“alternate payee” as defined in Section 414(p) of the Code.



9.3
Interest of Participant.



(a)
The obligation of the Company under the Plan to make payment of amounts
reflected in an Account merely constitutes the unsecured promise of the Company
to make payments from its general assets and no Participant or Beneficiary shall
have any interest in, or a lien or prior claim upon, any property of the Company
or any other member of the Affiliated Group. Nothing in the Plan shall be
construed as guaranteeing future employment to Participants. It is the intention
of the Company that the Plan be unfunded for tax purposes and for purposes of
Title I of ERISA. The Company may create a trust to hold funds to be used in
payment of its obligations under the Plan, and may fund such trust; provided,
however, that any funds contained therein shall remain liable for the claims of
the general creditors of the Company, and if applicable, the other members of
the Affiliated Group.



(b)
In the event that, in the sole discretion of the Committee, the Company
purchases an insurance policy or policies insuring the life of any Participant
(or any other property) to allow the Company to recover the cost of providing
the benefits, in whole or in part, hereunder, neither the Participants nor their
Beneficiaries or other distributees shall have nor acquire any rights whatsoever
therein or in the proceeds therefrom. The Company shall be the sole owner and
beneficiary of any such policy or policies and, as such, shall possess and may
exercise all incidents of ownership therein. A Participant’s participation in
the underwriting or other steps necessary to


8

--------------------------------------------------------------------------------




acquire such policy or policies may be required by the Company and, if required,
shall not be a suggestion of any beneficial interest in such policy or policies
to such Participant or any other person.


9.4
Claims of Other Persons. The provisions of the Plan shall in no event be
construed as giving any other person, firm or corporation any legal or equitable
right as against the Company or any other member of the Affiliated Group or the
officers, employees or directors of the Company or any other member of the
Affiliated Group, except any such rights as are specifically provided for in the
Plan or are hereafter created in accordance with the terms and provisions of the
Plan.



9.5
Severability. The invalidity and unenforceability of any particular provision of
the Plan shall not affect any other provision hereof, and the Plan shall be
construed in all respects as if such invalid or unenforceable provision were
omitted.



9.6
Governing Law. Except to the extent preempted by federal law, the provisions of
the Plan shall be governed and construed in accordance with the laws of the
State of Wisconsin.



9.7
Successors. The Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume the Plan. The Plan shall be binding upon and inure to the benefit of the
Company and any successor of or to the Company, including without limitation any
persons acquiring directly or indirectly all or substantially all of the
business and/or assets of the Company whether by sale, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed the
“Company” for the purposes of the Plan), and the heirs, beneficiaries, executors
and administrators of each Participant.



9.8
Withholding of Taxes.



(a)
The Company may withhold or cause to be withheld from any payments under the
Plan all federal, state, local and other taxes as shall be legally required.



(b)
The Company may, in its sole discretion, deduct from any amount of salary,
bonus, incentive compensation or other payment otherwise payable in cash to the
Participant (other than deferred compensation within the meaning of Section 409A
of the Code) any taxes required to be withheld with respect to the crediting of
the Transition Credits, including social security and Medicare (FICA) taxes. In
lieu of such deductions from other compensation, the Company may, in its sole
discretion, require a Participant to promptly pay to the Company any such taxes
that must be withheld upon the crediting or vesting of any Transition Credits.



9.9
Electronic or Other Media. Notwithstanding any other provision of the Plan to
the contrary, including any provision that requires the use of a written
instrument, the Committee may establish procedures for the use of electronic or
other media in communications and


9

--------------------------------------------------------------------------------




transactions between the Plan or the Committee and Participants and
Beneficiaries. Electronic or other media may include, but are not limited to,
e-mail, the Internet, intranet systems and automated telephonic response
systems.


9.10
Headings; Interpretation. Headings in the Plan are inserted for convenience of
reference only and are not to be considered in the construction of the
provisions hereof. Unless the context clearly requires otherwise, the masculine
pronoun wherever used herein shall be construed to include the feminine pronoun.



9.11
Participants Deemed to Accept Plan. By accepting any benefit under the Plan,
each Participant and each person claiming under or through any such Participant
shall be conclusively deemed to have indicated his acceptance and ratification
of, and consent to, all of the terms and conditions of the Plan and any action
taken under the Plan by the Board, the Committee or the Company or the other
members of the Affiliated Group, in any case in accordance with the terms and
conditions of the Plan.





IN WITNESS WHEREOF, the Company has caused this amended and restated Plan to be
executed by its duly authorized officer, this _____ day of May, 2015.


 
 
JOURNAL MEDIA GROUP, INC.
 
 
 
 
 
 
 
By:
 
 
Name:
Timothy E. Stautberg
 
Title:
President and Chief Executive Officer




10